Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e. an abstract idea without significantly more.  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more. 
MPEP 2106 Step 2A — Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including receiving a reservation request from an account associated with a vehicle; determining a membership benefit associated with the reservation request, wherein the membership benefit is based on a membership of the account; and scheduling a charging session based on the reservation request and the membership benefit.
This qualifies as a method of organizing human activities because the claims recite collecting and analyzing information for planning the future vehicle charging behaviors of persons and related commercial relationships with charging service provider entities (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions {including agreements in the form of contracts; marketing or sales activities or behaviors; business relations}; managing personal behavior or relationships or interactions between people).
The claims share similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures | LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring charging session reservation information presented to a user based on, e.g., membership data or time data; ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019)—managing a network-controlled vehicle charging station). These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A — Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (system, modules, non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor—all recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).
The claims only manipulate abstract data elements into another form. They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above. Looking at the additional limitations and abstract idea as an ordered combination, and as a whole, adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified above in Prong One. None of the additional elements recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.".
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a non-abstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (system, modules, non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor—see published Specification ¶¶ 0021, 27, 30-31 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)). Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).
“The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into ‘significantly more’ than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea.” Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Dependent Claims Step 2A:
The limitations of the dependent claims, but for those addressed below, merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further limit aspects of organizing human activities without adding any new additional elements). Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims. Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea without adding any new additional elements. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 of copending Application No. 16/786,478. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
[AltContent: textbox (Claim 1: A system for managing charging station use, the system comprising:
a request module configured to receive a reservation request from an account associated with an vehicle;
a membership module configured to determine a membership benefit associated with the reservation request, 
wherein the membership benefit is based on a membership level of the account; and
a schedule module configured to schedule a charging session 
based on the reservation request and the membership benefit.)][AltContent: textbox (Claim 1: 1. A system for providing reserved charging, the system comprising …
a request module configured to receive a reservation request for a charging session from an account, of a user, having a vehicle …
a membership module configured to determine a membership benefit associated with the reservation request,
wherein the membership benefit is based on a purchase of the user …
a schedule module configured to schedule the charging session for the user at the charging station during the charging window reserved by the first entity from the second entity based on the membership benefit of the user … )]Claim 1 of 16/786,413	Claim 1 of 16/786,478

It is the examiner’s opinion the wording “A system for managing charging station use” from application 16/786,413 is not patentably distinct from the wording “A system for providing reserved charging” from application 16/786,478 because providing reserved charging would inherently involve managing the charging station use. 
The wording “an account associated with an vehicle” from application 16/786,413 is not patentably distinct from the wording “an account, of a user, having a vehicle” from application 16/786,478. 
The wording “wherein the membership benefit is based on a membership level of the account” from application 16/786,413 is not patentably distinct from the wording “wherein the membership benefit is based on a purchase of the user” from application 16/786,478 because a purchase of the user would inherently involve some type of membership level. 
The wording “a schedule module configured to schedule a charging session based on the reservation request and the membership benefit” from application 16/786,413 is not patentably distinct from the wording “a schedule module configured to schedule the charging session for the user at the charging station during the charging window reserved by the first entity from the second entity based on the membership benefit of the user” from application 16/786,478 because a charging window reserved by the first entity would inherently involve a reservation request.
[AltContent: textbox (Claim 2: The system for managing charging station use of claim 1, wherein the membership benefit confers scheduling options.)][AltContent: textbox (Claim 2: The system for providing reserved charging of claim 1, wherein the membership benefit confers scheduling options for the charging window.)]Claim 2 of 16/786,413	Claim 2 of 16/786,478

[AltContent: textbox (Claim 3: The system for managing charging station use of claim 2, wherein the scheduling options include one or more of an increased number of charging sessions, longer charging durations, and longer booking window.)][AltContent: textbox (Claim 3: The system for providing reserved charging of claim 2, wherein the scheduling options include one or more of an increased number of charging sessions, longer charging durations, and longer booking window.)]Claim 3 of 16/786,413	Claim 3 of 16/786,478

[AltContent: textbox (Claim 5: The system for managing charging station use of claim 4, wherein the timeshare includes a set of points, and wherein the membership level is commensurate with a subset of the set of points being redeemed in the reservation request.)][AltContent: textbox (Claim 5: The system for providing reserved charging of claim 1, wherein the account includes a set of points, and wherein the membership benefit is based on a membership level commensurate with a subset of the set of points being redeemed in the reservation request.)]Claim 5 of 16/786,413	Claim 5 of 16/786,478

The wording “wherein the timeshare includes a set of points, and wherein the membership level is commensurate with a subset of the set of points being redeemed in the reservation request” from application 16/786,413 is not patentably distinct from the wording “wherein the account includes a set of points, and wherein the membership benefit is based on a membership level commensurate with a subset of the set of points being redeemed in the reservation request” from application 16/786,478 because the terms account and timeshare are used interchangeably here.

[AltContent: textbox (Claim 6: The system for providing reserved charging of claim 1, wherein the reservation request includes scheduling options, and wherein the schedule module is further configured to approve or deny the reservation request based on the membership benefit.)][AltContent: textbox (Claim 6: The system for managing charging station use of claim 1, wherein the reservation request includes scheduling options, and wherein the schedule module is further configured to approve or deny the reservation request based on the membership benefit.)]Claim 6 of 16/786,413	Claim 6 of 16/786,478

[AltContent: textbox (Claim 8: The system for managing charging station use of claim 1, wherein the charging session corresponds to a parking area, and wherein the schedule module is further configured to transmit a notification to the account identifying a specific charging station prior to the charging session.)][AltContent: textbox (Claim 8: The system for providing reserved charging of claim 1, wherein the charging session corresponds to a parking area, and wherein the schedule module is further configured to transmit a notification to the account identifying a specific charging station prior to the charging session.)]Claim 8 of 16/786,413	Claim 8 of 16/786,478

Claims 4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/786,478 in view of Karner et al. U.S. PGPub 2012/0197693 A1 (hereinafter Karner) as applied to claim 1. 
Regarding Claim 4, Karner teaches wherein the membership level associated with the account is based on a purchase of a timeshare (Karner, Para. [0080]). 
Regarding Claim 7, Karner teaches further comprising a verification module configured to verify the vehicle corresponding to the account is present at a charging station corresponding to the charging session (Karner, Para. [0064], [0065] and [0068]).

[AltContent: textbox (Claim 9: A method for managing charging station use, the method comprising:
receiving a reservation request from an account associated with an vehicle;
determining a membership benefit associated with the reservation request, wherein the membership benefit is based on a membership level of the account; and
scheduling a charging session based on the reservation request and the membership benefit.)][AltContent: textbox (Claim 9: A method for providing reserved charging, the method comprising …
receiving a reservation request for a charging session from an account, of a user, having a vehicle …
determining a membership benefit associated with the reservation request, wherein the membership benefit is based on a purchase of the user  …
scheduling the charging session for the user during the charging window reserved by the first entity from the second entity based on the membership benefit of the user … )]Claim 9 of 16/786,413	Claim 9 of 16/786,478
It is the examiner’s opinion the wording “A method for managing charging station use” from application 16/786,413 is not patentably distinct from the wording “A method for providing reserved charging” from application 16/786,478 because providing reserved charging would inherently involve managing the charging station use.
The wording “an account associated with an vehicle” from application 16/786,413 is not patentably distinct from the wording “an account, of a user, having a vehicle” from application 16/786,478. 
The wording “wherein the membership benefit is based on a membership level of the account” from application 16/786,413 is not patentably distinct from the wording “wherein the membership benefit is based on a purchase of the user” from application 16/786,478 because a purchase of the user would inherently involve some type of membership level. 
The wording “scheduling a charging session based on the reservation request and the membership benefit” from application 16/786,413 is not patentably distinct from the wording “scheduling the charging session for the user during the charging window reserved by the first entity from the second entity based on the membership benefit of the user” from application 16/786,478 because a charging window reserved by the first entity would inherently involve a reservation request. 
In general, although claims of application 16/786,413 which are dependent on independent claim 9 and may not be identical to reference claims of U.S. PGPub 2021/0049713 (16/786,478); they are not patentably distinct from the referenced claims.
[AltContent: textbox (Claim 16: A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor to perform a method for managing charging station use, the method comprising:
receiving a reservation request from an account associated with an vehicle;
determining a membership benefit associated with the reservation request, wherein the membership benefit is based on a membership level of the account; and
scheduling a charging session based on the reservation request and the membership benefit.)][AltContent: textbox (Claim 16: A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor to perform a method for providing reserved charging, the method comprising …
receiving a reservation request for a charging session from an account, of a user, having a vehicle …
determining a membership benefit associated with the reservation request, wherein the membership benefit is based on a purchase of the user …
scheduling the charging session for the user during the charging window reserved by the first entity from the second entity based on the membership benefit of the user …)]Claim 16 of 16/786,413	Claim 16 of 16/786,478

It is the examiner’s opinion the wording “a processor to perform a method for managing charging station use” from application 16/786,413 is not patentably distinct from the wording “a processor to perform a method for providing reserved charging” from application 16/786,478 because providing reserved charging would inherently involve managing the charging station use.
The wording “an account associated with an vehicle” from application 16/786,413 is not patentably distinct from the wording “an account, of a user, having a vehicle” from application 16/786,478. 
The wording “wherein the membership benefit is based on a membership level of the account” from application 16/786,413 is not patentably distinct from the wording “wherein the membership benefit is based on a purchase of the user” from application 16/786,478 because a purchase of the user would inherently involve some type of membership level. 
The wording “scheduling a charging session based on the reservation request and the membership benefit” from application 16/786,413 is not patentably distinct from the wording “scheduling the charging session for the user during the charging window reserved by the first entity from the second entity based on the membership benefit of the user” from application 16/786,478 because a charging window reserved by the first entity would inherently involve a reservation request.
In general, although claims of application 16/786,413 which are dependent on independent claim 16 and may not be identical to reference claims of U.S. PGPub 2021/0049713 (16/786,478); they are not patentably distinct from the referenced claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Karner et al. U.S. PGPub 2012/0197693 A1 (hereinafter Karner).
Regarding Claim 1, Karner teaches a system for managing charging station use (Karner, Fig. 1; Paras. [0028] – [0035]), the system comprising a request module configured to receive a reservation request from an account associated with an vehicle (Karner, Paras. [0057] – [0059]), a membership module configured to determine a membership benefit associated with the reservation request wherein the membership benefit is based on a membership level of the account (Karner, Paras. [0057] and [0074] - [0075]), and a schedule module configured to schedule a charging session based on the reservation request and the membership benefit (Karner, Paras. [0057] and [0063]). 
Regarding Claim 2, The Karner reference discloses the claimed invention as stated above in claim 1.  Furthermore, Karner teaches wherein the membership benefit confers scheduling options (Karner, Paras. [0057] and [0074] - [0075]). 
Regarding Claim 3, The Karner reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Karner teaches wherein the scheduling options include one or more of an increased number of charging sessions, longer charging durations, and longer booking window (Karner, Paras. [0057] and [0074] - [0075]). 
Regarding Claim 4, The Karner reference discloses the claimed invention as stated above in claim 1.  Furthermore, Karner teaches wherein the membership level associated with the account is based on a purchase of a timeshare (Karner, Para. [0080]). 
Regarding Claim 5, The Karner reference discloses the claimed invention as stated above in claims 4/1.  Furthermore, Karner teaches wherein the timeshare includes a set of points (Karner, Para. [0164], “credits”), and wherein the membership level is commensurate with a subset of the set of points being redeemed in the reservation request (Karner, Para. [0115]). 
Regarding Claim 6, The Karner reference discloses the claimed invention as stated above in claim 1.  Furthermore, Karner teaches wherein the reservation request includes scheduling options, and wherein the schedule module is further configured to approve or deny the reservation request based on the membership benefit (Karner, Paras. [0057], [0064] and [0074] - [0075]). 
Regarding Claim 7, The Karner reference discloses the claimed invention as stated above in claim 1.  Furthermore, Karner teaches further comprising a verification module configured to verify the vehicle corresponding to the account is present at a charging station corresponding to the charging session (Karner, Paras. [0064] - [0065] and [0068]). 
Regarding Claim 8, The Karner reference discloses the claimed invention as stated above in claim 1.  Furthermore, Karner teaches wherein the charging session corresponds to a parking area, and wherein the schedule module is further configured to transmit a notification to the account identifying a specific charging station prior to the charging session (Karner, Paras. [0063] and [0071]). 
Regarding Claims 9-15, Karner teaches a method for managing charging station use, the method comprising: steps implementing the functions of analogous claims 1-8 (see citations above). 
Regarding Claims 16-20, Karner teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor to perform a method for managing charging station use comprising: steps implementing the functions of analogous claims 1-8 (see citations above; also Para. [0174]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan, et al., U.S. Pat. Pub. No. 2019/0070970 teaches distributing electricity to multiple loads based on a scheduler and ammeter measurements. 
Solomon, et al., U.S. Pat. Pub. No. 2015/0202975 teaches providing reserved, shared charging ports.
Akhavan-Tafti, U.S. Pat. Pub. No. 2019/0381910 teaches systems and methods for charging a network of loads.
Cho, U.S. Pat. Pub. No. 2014/0207498 teaches management of shared vehicle charging.
Lalwani, et al., U.S. Pat. Pub. No. 2019/0095872 teaches providing prioritization of charging sessions. 
Thramann, U.S. Pat. Pub. No. 2013/0080254 teaches providing local to network charging communications.
Carpinteri, et al., U.S. Pat. Pub. No. 2013/0211885 teaches providing reserved charging sessions.
Genschel, et al., U.S. Pat. Pub. No. 2010/0274656 teaches management of shared vehicle charging.
Yang, U.S. Pat. Pub. No. 2017/0004712 teaches management of electric vehicle sharing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY D ROBBINS/            Examiner, Art Unit 2859